UNITED STATES SECURIITES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011. or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 333-177499 PAVANA POWER CORPORATION (Exact name of registrant as specified in its charter) Nevada 27-1236803 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2000 Webber Street, #3113, Sarasota, Florida 34238 (Address of principal executive offices) (416) 918-6987 (Registrant’s telephone number, including area code) (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.o Yes þ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o þ (do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNo þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 14, 2011, there were 99,765,228 common shares issued and outstanding. Pavana Power Corporation (A Development Stage Company) Financial Statements (unaudited) For the 9-month periods ended September 30, 2011 and 2010 (Amounts expressed in US Dollars) 2 Index Interim Balance Sheets as at September 30, 2011 (unaudited) and September 31, 2010 (audited) 4 Interim Statements of Operations and Comprehensive Loss for the 9-month periods ended September 30, 2011 and September 30, 2010 and for the cumulative period since inception (unaudited) 5 Interim Statements of Stockholders’ Equity (Deficiency) for the period since inception to September 30, 2011 (unaudited) 6 Interim Statements of Cash Flows for the 9-month periods ended September 30, 2011 and September 30, 2010 and for the cumulative period since inception (unaudited) 7 Condensed Notes to Consolidated Interim Financial Statements (unaudited) 8 3 PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. PAVANA POWER CORPORATION (A Development Stage Company) Balance Sheet As of September 30, 2011 (unaudited) and December 31, 2010 (audited) (Amounts expressed in US Dollars) September 30 December 31 (unaudited) (audited) ASSETS Loan receivable from related parties (Note 6) License for SWEG technology (Note 4) LIABILITIES CURRENT LIABILITIES Accounts Payable and Accrued Liabilities Loan Payable to Boreas Research Corporation (Note 5) Going Concern (Note 2) Contingent Liabilities (Note 13) STOCKHOLDERS’ (DEFICIENCY) Capital Stock (Note 7) Additional paid-in Capital ) ) Deficit, accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) of the Company ) ) Non-controlling interest ) The accompanying notes form an integral part of these Financial Statements 4 PAVANA POWER CORPORATION (A Development Stage Company) Statements of Operations and Comprehensive Loss For the 9 month periods ended September 30, 2011 and 2010 and the cumulative period since inception (Amounts expressed in US Dollars) 9 Months 9 Months Cumulative ended ended Since September 30 September 30 Inception $ $ $ OPERATING EXPENSES Marketing Expenses - - General and Administrative expenses - - NET LOSS ) ) - Net loss attributable to non-controlling interests ) (3
